Name: Commission Implementing Decision (EU) 2017/2174 of 20 November 2017 amending Annex E to Council Directive 92/65/EEC as regards the health certificate for trade in bees and bumble bees (notified under document C(2017) 7588) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  health;  trade policy;  tariff policy
 Date Published: 2017-11-22

 22.11.2017 EN Official Journal of the European Union L 306/28 COMMISSION IMPLEMENTING DECISION (EU) 2017/2174 of 20 November 2017 amending Annex E to Council Directive 92/65/EEC as regards the health certificate for trade in bees and bumble bees (notified under document C(2017) 7588) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) The model health certificate for intra-Union trade in live bees (Apis mellifera) and bumble bees (Bombus spp.) is laid down in Part 2 of Annex E to Directive 92/65/EEC. That certificate establishes animal health requirements, among others, in relation to the occurrence of small hive beetle (Aethina tumida) and the Tropilaelaps mite (Tropilaelaps spp.) applicable to both bees and bumble bees. (2) The requirements established in that model health certificate allow only movements of bees and bumble bees from areas of at least 100 km radius which are not the subject of any restrictions associated with the suspicion or confirmed occurrence of these pathogens. (3) On the basis of the information received from the Italian competent authorities relating to their experience with small hive beetle occurrences in honey bee colonies in Italy since the adoption of Commission Implementing Decision 2014/909/EU (2) to prevent the spread of the small hive beetle from the affected regions of Italy, it would appear, that these requirements are disproportionate for the management of the affected apiculture sector during a sustained period after the discovery of the occurrence. (4) In particular, these requirements do not take into account that areas may exist which whilst being closer than 100 km to such occurrences, are still outside of the protection zones established around the occurrences by the national legislation, are not restricted by Union protective measures either and are covered by officially planned and implemented active surveillance in line with the Guidelines for the surveillance of the small hive beetle infestation compiled by the European Union Reference laboratory for honey bee health (3), which provides confidence in the absence of the small hive beetle. (5) In addition, the requirements should be updated to take into account that visual examination and the immediate application of a fine mesh around the consignment at the place of origin is highly effective and technically feasible for consignments of queen bees accompanied by a limited number of attendants, to mitigate the potential risk of spreading small hive beetle. This is confirmed by a Scientific Opinion of the European Food Safety Authority on survival, spread and establishment of the small hive beetle, adopted on 15 December 2015 (4). (6) As the current requirements are unnecessarily restrictive, it is therefore necessary to amend the model health certificate for intra-Union trade in bees and bumble bees by adding an alternative animal health requirement for consignments of queen bees recognizing the combined value of active surveillance by the competent authorities in ascertaining absence of occurrences of small hive beetle together with the strengthened risk mitigation measures for intra-Union trade. (7) Bumble bees are not susceptible to the Tropilaelaps mite. This is confirmed by a Scientific Opinion of the European Food Safety Authority on the risk of entry of Aethina tumida and Tropilaelaps spp. in the EU, adopted on 27 February 2013 (5). (8) In most cases, bumble bees are bred in environmentally isolated structures subject to high biosecurity measures and that are regularly controlled by the competent authority and checked for the presence of diseases. Such establishments that are recognised by and are under the supervision of the competent authority of the concerned countries and are not likely to be affected by the presence of the small hive beetle, in contrast with open air colonies. It is already possible for the competent authorities to certify consignments from such establishments for the import of bumble bees in accordance with Commission Regulation (EU) No 206/2010 (6). (9) It is therefore necessary to amend the model health certificate for intra-Union trade in bees and bumble bees to introduce alternative animal health requirement for bumble bees bred in an environmentally isolated structure. (10) The vast majority of bumble bee consignment are sold and sent across borders for pollination purposes and therefore should not be certified for breeding or for transhumance purposes given that they are not to be bred and never return to their place of origin. It is therefore appropriate to add another option to the certificate allowing such animals to be certified for production. (11) Honey bees can be traded in various forms, such as queens with only a few attendants, whole colonies, nucleus colonies and in packages. Clarity on the nature of the consignments in this regard would facilitate risk analysis by the competent authorities for official controls of consignments at the places of destination. Therefore additional detailed information should be added to the certificate. (12) Part 2 of Annex E to Directive 92/65/EEC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part 2 of Annex E to Council Directive 92/65/EEC  Health certificate for trade in bees and bumble bees  is amended as follows: (1) in entry I.25 a check box is added with the following words: Production (pollination); (2) in entry I.31 a column is added with words Nature of commodity constituting its title and with the following selectable items appearing below the title, each in a separate row: queens, packages of bees, nucleus colonies, colonies; (3) in entry II.1 the following is inserted in point (b), after the word absent: or (b) the consignment consists only of cages of queen bees each containing one single queen with a maximum of 20 accompanying attendants and comes from an area of at least 100 km radius which is not the subject of any restrictions associated with the suspicion or confirmed occurrence of the Tropilaelaps mite (Tropilaelaps spp.) and from an establishment that fulfils all the following requirements:  it is situated at least 30 km distance from the limits of a protection zone of at least 20 km in radius around confirmed occurrence(s) of the small hive beetle, and  it is situated outside of a zone restricted by protective measures established by the Union due to the occurrence of small hive beetle, and  it is situated in an area where annual surveillance for the detection of small hive beetle by the competent authority is ongoing to provide a confidence level of at least 95 % of detecting small hive beetle if at least 2 % of the apiaries were infested, and  it is inspected every month by the competent authority with negative results to provide a confidence level of at least 95 % of detecting small hive beetle if at least 2 % of the hives were infested, and  where each cage or the whole consignment is covered by a fine mesh of maximum 2 mm pore size immediately after the visual examination for the health certification; or (b) the bumble bees come from an environmentally isolated structure recognised by and under the supervision of the competent authority, which is free of small hive beetle;. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Implementing Decision 2014/909/EU of 12 December 2014 concerning certain protective measures with regard to confirmed occurrences of the small hive beetle in Italy (OJ L 359, 16.12.2014, p. 161). (3) As last revised on 1 April 2016: https://sites.anses.fr/en/minisite/abeilles/free-access-documents-0 (4) EFSA Journal 2015;13(12):4328. (5) EFSA Journal 2013;11(3):3128. (6) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1).